JOHNSON, District Judge.
This is an action to recover for personal injuries and damages to an automobile driven by plaintiff, caused by an accident in which the automobile and a truck owned by defendant Matlack and driven by defendant Stackhouse were involved. This court has jurisdiction because there is diversity of citizenship and the amount involved is in excess of three thousand ($3,000) dollars.
The complaint filed March 4, 1941, alleges the automobile involved belonged to plaintiff Isidore Edelhertz. After answer filed, plaintiff has asked leave to amend his complaint to show the owner of said automobile was his wife, B. Edelhertz, and to add her as additional plaintiff and allow her to insert her claim for six hundred ($600) dollars damages to the automobile. Defendants have objected to the motion, and after hearing argument in open court and carefully studying briefs filed, the court has decided that the motion should be refused.
The claim of the husband for personal injuries to himself and the claim of the wife for property damage are separate and distinct claims, for which separate suits could be brought against the defendants. It is essential, therefore, that the demand of each plaintiff be of the requisite jurisdictional amount. Pinel v. Pinel, 240 U.S. 594, 596, 36 S.Ct. 416, 60 L.Ed. 817; Diepen v. Fernow, D.C.Mich., 1 F.R.D. 378 and cases there cited. The claim of the wife is for only $600, short of the jurisdictional amount. Therefore, she can not be joined in this action.
The provisions of sections 1 and 2 of the Pennsylvania Act of Assembly, 1895 Pa.P.L. 54, 12 P.S.Pa. §§ 1621, 1622, referred to in defendant’s brief, are not applicable to this action because those sections concern actions to recover for injuries to the person of the wife, while here the only claim by the wife is for property damage.
And now, December 18, 1941, for the above reasons, plaintiff’s motion to add an additional plaintiff and to amend his complaint, is denied.